06/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs March 18, 2020

    STATE OF TENNESSEE v. DONQUISE TREMONTE ALEXANDER

                Appeal from the Criminal Court for Davidson County
                   No. 2011-A-317     Mark J. Fishburn, Judge



                             No. M2019-01715-CCA-R3-CD



The Petitioner, Donquise Tremonte Alexander, entered a guilty plea to second-degree
murder and was sentenced to thirty years in confinement. Following a motion to correct
an illegal sentence and an untimely petition for post-conviction relief, the Petitioner filed
a pro se petition to correct a clerical error on his judgment form, alleging that the form
was not stamped “filed.” The post-conviction court denied the petition, and the Petitioner
filed a timely appeal. Following our review, we affirm.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT W. WEDEMEYER, JJ., joined.

Donquise Tremonte Alexander, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins,
Assistant Attorney General; Glenn R. Funk, District Attorney General; and Kathy
Morante, Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION


                              FACTUAL BACKGROUND
        In 2011, the Petitioner was indicted for premediated first-degree murder, first
degree felony murder, attempt to commit especially aggravated robbery, and possession
of a weapon during the commission of a dangerous felony. On July 26, 2012, the
Petitioner pled guilty to second degree murder pursuant to a negotiated plea agreement
for a thirty-year sentence. The Petitioner subsequently filed a motion to correct an illegal
sentence that was denied by the post-conviction court and was affirmed by this court on
appeal.
State v. Donquise Tremonte Alexander, No. M2015-02098-CCAR3CD, 2016 WL
768894, at *1 (Tenn. Crim. App. Feb. 29, 2016). Additionally, the Petitioner filed a
petition for post-conviction relief that was dismissed as untimely. Id. This motion for a
corrected judgment to be file-stamped followed.

      The post-conviction court denied the Petitioner’s pro se motion in an order filed
September 3, 2019. The post-conviction court found that although the Petitioner’s
judgment form did not show a visible file-stamp, there was a minute entry dated
“Thursday, July 26, 2012,” that was recorded to reflect the date of the Petitioner’s guilty
plea. The Petitioner timely filed a notice of appeal. The case is now before us for
review.


                                                ANALYSIS


       The Petitioner contends that the post-conviction court erred by denying him relief,
arguing that the judgment form should be file-stamped, and that such an omission
amounted to a clerical error. The State responds that relief was properly denied because
the post-conviction court found the validity of the judgment form was not affected by the
lack of a file-stamped.

        Tennessee Rules of Criminal Procedure 36 provides that “[a]fter giving any notice
it considers appropriate, the court may at any time correct clerical mistakes in judgments,
orders, or other parts of the record, and errors in the record arising from oversight or
omission.” “In making changes for clerical error, the record in the case must show that
the judgment entered omitted a portion of the judgment of the court or that the judgment
was erroneously entered.” State v. Jake Lee Thomas, Jr., No. 03C01-9504-CR-00109,
1995 WL 676396, at *1 (Tenn. Crim. App. Nov. 15, 1995).

       In its order, the post-conviction court noted that the minute entry from the plea
hearing was dated “Thursday, July 26, 2012.”1 The Petitioner has not argued that the
1
    The plea hearing transcript was not included in the record.
                                                      -2-
lack of a file-stamp affects the validity of his judgment or sentence. The judgment form
accurately reflects the Petitioner’s sentence; there is no omission of a portion of the
judgment; and the judgment was not erroneously entered. There is no clerical error on
the Petitioner’s judgment form that Tennessee Rules of Criminal Procedure 36 addresses.

                                   CONCLUSION

      Based upon the foregoing, the judgment of the post-conviction court is affirmed.




                                                D. KELLY THOMAS, JR., JUDGE




                                          -3-